Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 28, 2020

                                     No. 04-19-00884-CV

                         IN THE INTEREST OF L.D.L., A CHILD

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02856
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship. Appellant’s brief was originally due February 3, 2020; however, this court granted
appellant’s court-appointed appellate counsel, Joe K. Bohac, an extension of time until February
24, 2020, to file the brief. The brief has not been filed.

         We order Joe K. Bohac to file appellant’s brief by March 5, 2020. Counsel is advised
that no extensions of time will be granted absent a showing of extraordinary circumstances. If
the brief is not filed by the date ordered, the court may abate the appeal and remand the case to
the trial court for a hearing to determine whether appellant or counsel has abandoned this appeal
and may order counsel to show cause why she should not be held in contempt for failing to
comply with the court’s orders.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court